Citation Nr: 0914643	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-43 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
August 1972.  He was stationed in Vietnam from August 1970 to 
September 1970, and from May 1971 to March 1972.  He was 
stationed in Korea from September 1970 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in March 2004, and the Veteran timely 
filed a Notice of Disagreement (NOD) in August 2004.  The RO 
provided a Statement of the Case (SOC) in September 2004 and, 
thereafter, in December 2004, the Veteran filed a timely 
substantive appeal.  

The Veteran did not request a hearing on this matter.

In a September 2007 decision, the Board remanded this matter 
to the Appeals Management Center (AMC) to ensure compliance 
with all notice and assistance requirements set forth in the 
VCAA by issuing the Veteran an additional notification 
letter; and to attempt to confirm the Veteran's claimed in-
service stressors pursuant to a search of official service 
records.  If, and only if, evidence confirmed the Veteran's 
claimed in-service stressors, the AMC was to schedule the 
Veteran for a VA psychiatric examination.  

As explained in more detail below, information received from 
the U.S. Army and Joint Services Records Research Center 
confirmed rocket and mortar attacks on the Veteran's unit 
during his service in Vietnam and such information 
necessitates further development.  Thus, the appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend that the claimant 
has PTSD as a result of his service in Vietnam.  Service 
personnel records show that the Veteran was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  There 
is no indication that he was awarded any medals or 
decorations evincing combat duty.  The Veteran's service 
personnel records (i.e., DD 214) show that his military 
occupational specialty (MOS) was supply clerk. 

The Veteran specifically asserts that in June 1970, while 
serving with the 198th Field Force COMMAVC, he was assigned 
to permanent guard duty with the merchant marine tankers at 
the Chu Lai Tank Fuel Farm.  Personnel records show that the 
Veteran was stationed as a duty soldier at "HHC 303rd RR Bn 
96266" from August 8, 1970 until September 1, 1970.  
According to the Veteran, the tank farm was "always getting 
fired upon, or someone was always trying to get in to blow it 
up." In a PTSD Questionnaire received in August 2004, he 
related the following incident:

I had just gotten off of guard duty and was headed 
toward my hutch when Sgt. [redacted] (who was drunk) 
yelled gook and start[ed] shooting at me. I headed for 
my company commander and asked him for help. He resolved 
the problem but I was scared shitless. I started having 
nightmares about this during and after the period I was 
in country.

The Veteran also asserts that in March 1972, again while 
serving with the 198th Field Force COMMAVC, he was assigned 
to convoy escort duty with the Republic of Korea marines in 
the Hoa Yaun region.  

Service personnel records also show that the Veteran was 
stationed with the 334th Supply and Service Company, 80th 
General Support Group (334th S&S, 80th GS Gp) from October 19, 
1971 until March 13, 1972. According to the Veteran, his unit 
came under enemy fire and several people were killed and 
injured.  The Veteran stated, "I did what I could do to help 
take care of the wounded and dead.  I started having 
nightmares about this incident."  

There are no medical records in the claims file reflecting a 
diagnosis or treatment for PTSD or any other psychiatric 
disorder.

In the September 2007 Remand, the Board instructed the AMC to 
provide a summary of the Veteran's claimed in-service 
stressors and copies of all available service personnel 
records, showing service dates, duties, and units of 
assignment, to the Joint Services Record Research Center 
(JSRRC) for the purpose of verifying the his alleged in-
service stressors.  In response, the JSRRC indicated that the 
334th S&S, 80th GS Gp was stationed at Da Nang during the time 
that the Veteran was with the unit.  According to official 
records, Da Nang was subjected to enemy rocket and mortar 
attack on January 3 and February 9, 1972, which was during 
the Veteran's second tour of duty in Vietnam.  (He had a 
total of approximately 2 years of active duty in Vietnam.)  
The JSRRC did not provide information that would verify any 
other of the Veteran's other claimed in-service stressors.  

The Veteran contends that he was subjected to enemy 
attacks/weaponry fire while he was stationed with the 334th 
S&S, 80th GS Gp.  While he does not specify Da Nang as the 
location of a stressor, the official records have verified 
that this unit was present at Da Nang when it was attacked on 
January 3 and February 9, 1972.  With respect to a veterans' 
claim that he was subjected to weaponry fire in a combat 
zone, it is sufficient for the veteran to have been in 
proximity to the event, with the verification of every detail 
of involvement not being necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Simply stated, the Veteran's presence 
with his unit at the time such attacks occurred corroborates 
a statement that he experienced such attacks personally.  

As such, the evidence is at least in equipoise in showing a 
stressor involving experiencing an enemy attack, specifically 
rocket and mortar fire while the Veteran was stationed with 
the 334th S&S, 80th GS Gp.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994). However, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), and a link, established by medical 
evidence, between the Veteran's PTSD and a confirmed in-
service stressor.  In the September 2007 remand, the Board 
stated that, if and only if, the JSRRC confirmed a claimed 
in-service stressors, the AMC was to schedule the Veteran for 
a VA psychiatric examination.  As the Veteran was not 
afforded such an evaluation, the Board finds that this appeal 
must be remanded in order to schedule a psychiatric 
examination to determine if the Veteran meets the diagnostic 
criteria for PTSD and, if so, whether a link exists between 
his PTSD and the confirmed in-service stressor of being 
subjected to enemy weaponry fire while stationed in Da Nang.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA psychiatric examination to 
determine if he meets the diagnostic 
criteria for PTSD and, if so, whether a 
link exists between his PTSD and a 
confirmed in-service stressor.  The claims 
folder, to include a copy of this REMAND 
and the evidence provided by JSRRC, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed.  Any indicated tests should 
be performed.  

The psychiatrist is requested to 
provide an opinion as to whether the 
Veteran currently meets the 
diagnostic criteria for PTSD in 
conformance with DSM IV and if so, 
whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's PTSD 
is causally linked to the verified 
in- service stressors of being 
subjected to enemy rocket and mortar 
attacks at Da Nang, occurring on 
January 3 and February 9, 1972.  If 
there is no such relationship, the 
examiner should specifically 
indicate so in the report.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
including a summary of the evidence 
received after the SOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




